Citation Nr: 0030129	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
syndrome, claimed as joint pain due to an undiagnosed 
illness.

2.  Entitlement to service connection for olecranon bursitis 
with tricep tendinitis of the left elbow, claimed as joint 
pain due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative joint 
disease of the left thumb, claimed as joint pain due to an 
undiagnosed illness.

4.  Entitlement to service connection for degenerative joint 
disease of the left wrist, claimed as joint pain due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  He thereafter had many years of service in 
the Florida National Guard (FLARNG).  His DD Form 214 shows 
that he was called to active duty in support of Operation 
Desert Shield/Storm from January 3, 1991 to July 1, 1991, and 
that he served in Southwest Asia (SWA) from February 12, 
1991, to June 8, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The veteran presented testimony during a videoconference 
hearing held by the undersigned Veterans Law Judge in August 
2000.  A copy of the transcript of that hearing has been 
associated with the claims folder.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 1991 
& Supp. 2000).  Certain chronic diseases, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.307(d) (2000).

With respect to claims involving Persian Gulf veterans, a 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence: (1) that 
he or she is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.17"; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Neumann v. West, 14 Vet. App. 12 
(2000).

In the instant case, medical records pertaining to the 
veteran's first period of active duty service do not mention 
the presence of bilateral carpal syndrome, olecranon bursitis 
with tricep tendinitis of the left elbow, degenerative joint 
disease of the left thumb and degenerative joint disease of 
the left wrist.  Indeed, he had a normal clinical evaluation, 
save hearing loss, on separation examination in August 1971.

Records obtained from the Florida National Guard, to include 
the veteran's May 1991 demobilization/redeployment 
examination, also do not mention the presence of bilateral 
carpal syndrome, olecranon bursitis with tricep tendinitis of 
the left elbow, degenerative joint disease of the left thumb 
and degenerative joint disease of the left wrist.  Rather, 
the veteran was treated on occasion for right elbow pain in 
January and February of 1991.  He had complaints of right 
elbow pain, on separation examination in March 1991, with a 
normal clinical evaluation.

VA treatment record developed between 1992 and mid-1997 were 
negative for the veteran's claimed disorders prior to 1995.  
On Persian Gulf and Agent Orange Registry examinations in 
October 1994, the veteran complained of arthralgias of the 
knees and posterior legs.  There was no mention of the 
presence of bilateral wrist, left elbow and/or left thumb 
disorders.  In November 1995, the veteran was seen with 
complaints of left wrist pain.  It was noted that he had a 
ganglion cyst removed from the area earlier that year.  In 
June 1997, the veteran was seen with complains of pain in the 
left hand.  Physical and x-ray examination revealed the 
presence of carpal tunnel syndrome and degenerative joint 
disease of the left hand.

In an August 1997 statement, the veteran indicated that there 
were changes in his appearance, as well as his physical and 
mental or emotional attitude, due to the pain resulting from 
his joint disease.  He noted that he cannot use his "lift 
hand" very well because of hand pain and burning of his 
fingers.

Medical records developed by Dr. Ayala in 1997 stated that an 
EMG nerve conduction study clearly suggests that the veteran 
has bilateral carpal tunnel syndrome, worse on the left than 
the right, involving motor and sensory fibers.  The veteran 
was issued splints, and Vitamin B-6.  Additionally, x-rays of 
the left wrist and left hand revealed the presence of mild 
degenerative joint disease involving the intercarpal and 
carpometacarpal spaces of the left wrist, as well as mild 
degenerative joint disease of the left thumb.

The veteran was afforded VA orthopedic examination in May 
1998.  The diagnoses included mild bilateral carpal tunnel 
syndrome, olecranon bursitis with tricep tendinitis of the 
left elbow.  The examiner further indicated that there was no 
evidence of Persian Gulf War syndrome.

An August 1998 statement from Dr. Ross indicated that the 
veteran had been under his care since August 1991 for 
osteoarthritis [unspecified] and management of Type-2 
Diabetes Mellitus.

VA treatment records developed between late-1997 and 1999 
show treatment on occasion for left hand and elbow pain, as 
well as bilateral carpal tunnel syndrome.

As noted above, the veteran also presented testimony during a 
videoconference hearing held by the undersigned Veterans Law 
Judge in August 2000.  He indicated that he began having 
problems with his left hand, left thumb and left elbow right 
after he returned from Saudi Arabia.  He noted that he has 
pain and numbness in his fingers; it feels like sandpaper.  
He further indicated that he gets nodules in his thumb, as 
well as his index finger.  The veteran stated that he had 
been given a splint for his left hand and that surgery had 
been discussed in order to alleviate the pain caused by his 
carpal tunnel syndrome.  He is right-handed, and indicated 
that his disabilities greatly limit his ability to lift 
things.  He further stated that he was dismissed from his job 
in February 2000; he believed that because he could not 
perform the tasks of his job, his employer came up with a 
reason to dismiss him.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

After a contemporaneous review of the record, the Board finds 
that additional assistance is required.  As noted above, an 
August 1998 statement of Dr. Ross, the veteran's treating 
physician, indicates that the veteran has received treatment 
for unspecified osteoarthritis since August 1991; thereby 
suggesting that service connection should be accorded on a 
direct basis.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the CAVC") 
has stated that an opinion regarding current health or degree 
of disability is very probative, particularly if supported by 
clinical data, because the doctor has personal knowledge (the 
examination).  See Guerrieri v. Brown, 4 Vet. App. 467, 471-
72 (1993) and generally Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Yet, there has been no attempt to obtain Dr. Ross' 
treatment records in order to verify whether his 1998 medical 
statement provided should be afforded any weight, positive or 
negative.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records, to include Dr. Ross, in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records (not already 
associated herein), should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should schedule the veteran 
for VA orthopedic examination in order to 
determine the most probable pathology of 
his claimed disorders.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
examiner.  The orthopedic examiner must 
then correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not any current 
bilateral carpal syndrome, olecranon 
bursitis with tricep tendinitis of the 
left elbow, degenerative joint disease of 
the left thumb and degenerative joint 
disease of the left wrist is related to 
service either by way of incurrence or 
aggravation, or is secondary to service-
connected disorder.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
re-adjudicate the veteran's service 
connection claims.

4.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran should 
then be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


